In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-07-00179-CR
         ______________________________


      WILLIE JAMES ROBERSON, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 71st Judicial District Court
               Harrison County, Texas
             Trial Court No. 06-0458X




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Willie James Roberson, appellant, has filed with this Court a motion to dismiss his appeal.

The motion is signed by Roberson and by his counsel in compliance with Rule 42.2(a) of the Texas

Rules of Appellate Procedure. See TEX . R. APP. P. 42.2(a). As authorized by Rule 42.2, we grant

the motion. See TEX . R. APP . P. 42.2.

       Accordingly, we dismiss the appeal.



                                             Jack Carter
                                             Justice

Date Submitted:        January 3, 2007
Date Decided:          January 4, 2007

Do Not Publish




                                                2